internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si br 7-plr-108159-98 ate date re legend taxpayer trust country x date tin we received a request_for_ruling and subsequent correspondence submitted on your behalf by your authorized representative this letter is in reply to that request taxpayer is a citizen and resident_of_the_united_states taxpayer proposes to settle trust under the laws of country x trustee of trust will be an unrelated corporate trustee trustee will have no beneficial_interest in trust during the term of trust trustees are to pay to and among the beneficiaries such amounts of income and principal as trustee in its sole discretion determines trustees are to divide trust into separate funds for separate groups of beneficiaries all of the beneficiaries are citizens and residents of the united_states on termination of trust trustees are to distribute trust assets to the then living beneficiaries of the separate funds plr-108159-98 article of trust instrument provides that prior to date taxpayer may alter amend modify or revoke trust on date trust will be irrevocable article of trust instrument provides that trustees are to distribute from trust property any amount that is necessary to satisfy any federal or state_income_tax liability incurred by taxpayer pursuant to the laws of the united_states of america as a result of the establishment of trust under article of trust instrument trustees are to distribute directly to the internal_revenue_service of the united_states of america or similar state_agency an amount sufficient to satisfy the income_tax_liability of taxpayer attributable to the income of trust or any corporations or entities comprised within trust the amount distributed under this provision shall be equal to the amount that taxpayer's personal income_tax_liability payable to the internal_revenue_service or similar state_agency exceeds taxpayer's personal income_tax_liability computed as if he were not the owner or the settlor of any portion of trust amounts distributed to the internal_revenue_service of the united_states of america or similar state_agency to satisfy the income_tax_liability of taxpayer attributable to trust are to be distributed from trust's separate funds in proportion to the funds respective values immediately following the establishment of trust further trustees are obligated to make such distributions only to the extent that there are sufficient funds available in trust for that purpose article of trust instrument provides that except as provided in article and of trust instrument no power conferred in trust instrument is exercisable for the benefit of taxpayer or taxpayer's spouse further no provision of trust instrument shall operate to cause any part of the capital or income of trust to become payable to or applicable for the benefit of taxpayer or taxpayer’s spouse taxpayer requests a ruling that the tax distributions described in article of the governing instrument if made will represent tax_payments allocable to the trust and will not constitute the retention of the right to income under sec_2036 sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death 2g plr-108159-98 the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall enjoy the property or the income from the property in the present case trustee is required to distribute to the internal_revenue_service or any similar state_agency income or principal to satisfy taxpayer's income_tax_liability attributable to trust the amount of the distribution is equal to the excess of taxpayer's personal income_tax_liability over taxpayer's personal income_tax_liability computed as if taxpayer was not the owner of any portion of trust because the distributions on taxpayer's behalf represent tax_payments allocable to trust the distributions do not constitute the retention of the right to income as described in sec_2036 therefore we conclude that the requirement that trustees make the specified distributions will not cause trust corpus to be included in taxpayer's gross_estate under sec_2036 we note however that taxpayer would have retained an income_interest for purposes of sec_2036 if trustee were required to make distributions to reimburse taxpayer for any_tax liability not attributable to trust eg income_tax on his personal salary or capital_gains on personal investments the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition we express no opinion concerning any other rights or interests of taxpayer in trust income or principal that would make property includible in taxpayer's gross_estate under sec_2036 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-108159-98 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely signea vossph h makurath joseph h makurath senior technician reviewer assistant chief_counsel p s _ saya sf ttm snp a ieee tmmsdatbiirasenemmmmpenganenpanntenimrcener- see a
